EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Anderson on 9/02/2021.
The application has been amended as follows: 
In the claims:
Claims 1-3 and 16-21 are cancelled.

4. (Currently Amended) A kit for hybridization or self-incompatibility (SI) control in plants, said
kit including: 
	a first nucleic acid or nucleic acid fragment included in a vector encoding a SI
polypeptide, wherein said first nucleic acid or nucleic acid fragment is isolated from or
corresponds to a gene from the Z locus of a plant of the genera Lolium or Festuca of the Poaceae family; and 
	a second nucleic acid or nucleic acid fragment included in a vector encoding a SI polypeptide, wherein said second nucleic acid or nucleic acid fragment is isolated from or corresponds to a gene from the S locus of a plant of the genera Lolium or Festuca of the Poaceae family; 
	wherein said first nucleic acid
nucleotide sequence of SEQ ID NOS: 39; 
	(b) a nucleotide sequence encoding the polypeptide of SEQ ID NOS: 109;
	(c) complements of the sequences recited in (a) and (b);
	(d) sequences antisense to the sequences recited in (a) and (b);
	(e) functionally active fragments of the sequences recited in (a),
(b), (c) and (d); having a size of at least 100 nucleotides and
	(f) functionally active variants having at least 90% identity to any one of the sequences recited in (a), (b), (c), (d) and (e);
	wherein said second nucleic acid
sequence selected from the group consisting of:
	(a) the nucleotide sequence of SEQ ID NO: 59;
	(b) a nucleotide sequence encoding the polypeptide of SEQ ID NO: 129;
	(c) complements of the sequences recited in (a) and (b);
	(d) sequences antisense to the sequences recited in (a) and (b);
	(e) functionally active fragments of the sequences recited in (a), (b), (c) and (d); and
	(f) functionally active variants having at least 90% identity to any one of the sequences recited in (a), (b), (c), (d) and (e)

7. (Currently Amended) A vector comprising an 
(a) a polynucleotide comprising SEQ ID NOSEQ ID NO: 59;
(b) a nucleotide sequence encoding the polypeptide of SEQ ID NO
and SEQ ID NO: 129;
(c) complements of the sequences recited in (a) and (b);
(d) sequences antisense to the sequences recited in (a) and (b);
(e) functionally active fragments of the sequences recited in (a), (b), (c) and (d); having a size of at least 100 nucleotides and
(f) functionally active variants having at least 90% identity to any one of the sequences recited in (a), (b), (c), (d) and (e)






11. (Currently Amended) A plant cell, plant, plant seed or other plant part; 
comprising the vector according to claim 7.

14. (Currently Amended) Thesaid vector comprising,
	a first nucleic acid or nucleic acid fragment encoding a SI polypeptide, wherein said first
nucleic acid or nucleic acid fragment is isolated from or corresponds to a gene from the Z locus 
	a second nucleic acid or nucleic acid fragment encoding a SI polypeptide, wherein said
second nucleic acid or nucleic acid fragment is isolated from or corresponds to a gene from the S locus of a plant of the Poaceae family, and wherein the plant of the Poaceae family is from the genera Lolium or Festuca.

In claim 22, line 1 delete "A" and insert ---The---.
In claim 22, line 2 after " Lolium perenne L.", insert ---, Lolium multiflorum, ---.

23. (Currently Amended) The vector comprising the encoding a plant SI protein according to claim 7, wherein the plant , Lolium multiflorum, or Festuca arundinaceum.

In claim 24 line 1, delete "A" and insert ---The---.
In claim 24 line 1, after “wherein” delete "the method".
In claim 24, line 2 after " Lolium perenne L.", insert ---, Lolium multiflorum, ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest an isolated polynucleotide comprising a SI (self-incompatibility) gene from the S and Z locus from a Lolium or Festuca species comprising SEQ ID NO: 39 and 59 respectively or a kit or method of manipulating self-incompatibility in a plant thereof wherein the nearest art is the art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663